DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendment and corresponding response received on January 13, 2022 have been entered and considered herein. Claims 1-8 are pending, including amendment to Claim 1 and newly added Claims 7-8.
Response to Arguments/Remarks
Response to the 35 U.S.C. § 102(a)(1) rejection regarding Claims 1-2 and 5-6 and 35 U.S.C. § 103 rejection regarding Claim 3-4 (Remarks pages 5-6) have been fully considered. 
Examiner identified support for Claim 1 amendment in the Specification (¶ [0008]-[0009]). However, the description to support the claim amendment appears to have substantial similarity to prior art US PG PUB 2013/0253754, also referenced by Applicant in the Specification (¶ [0003]).
Examiner reviewed the prior art, conducted an updated search and identified prior art that teaches the amended claim limitation, which is incorporated into the claim rejections below. The applicant is encouraged to amend claims to better define the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al (US PG PUB 2013/0253754).
Regarding Claim 1, Ferguson et al teach a traffic signal information management system (vehicle 700 used for traffic signal information management; Fig 7 and ¶ [0077]) comprising: a camera (camera 734; Fig 7 and ¶ [0090]) mounted on a vehicle to image a scene ahead of the vehicle in a traveling direction thereof (camera 734, as part of sensor system 704, is mounted on vehicle 700 to capture images of the vehicle environment; Fig 7 and ¶ [0026], [0085], [0090]); a computer linked to the camera (the computer vision system 746 is linked to, and configured to process and analyze images captured by camera 734 and a vehicle computer system 710 controls vehicle systems, including computer vision system 746 as a part of the control system 706; Fig 7 and ¶ [0092], [0097], [0107]); and a storage device coupled to the computer (data storage 714 is coupled to computer system 710; Fig 7 and ¶ [0108]), wherein the storage device includes a traffic signal database (target signal information is stored in memory; ¶ [0028]) including [[a ]]traffic signal information that indicates a position of a traffic signal (target positions and states of traffic signals in expected locations is stored in computer memory and incorporated in analysis; ¶ [0037], [0041], [0054], [0109]), and wherein the computer (computer system 710 will execute instructions 716 using processor 712; Fig 7 and ¶ [0109]) is configured to: execute a region-of-interest calculation processing to calculate, based on [[a ]]position information of the vehicle and the traffic signal information, a region of interest in which a traffic signal is presumed to be present in an image imaged by the camera (a region of interest (target area 502) is determined based on area where traffic signals are likely to be detected including use of statistics of known traffic signal locations; Figs 1, 5A-5C and ¶ [0024], [0062]); execute a traffic signal image detection processing to detect a traffic signal image included in the region of interest (a sub-area 506 within the target area 502 is additionally scanned for more precise traffic signal information; Figs 1, 5B and ¶ [0028], [0039], [0063]); and execute an evaluation processing to perform a comparison between a position of the region of interest calculated by the region-of-interest calculation processing and a position of the traffic signal image detected by the traffic signal image detection processing (the sub-area 506 is compared to the target area 502 to determine the traffic signal location within the sub-area or the larger target area 502; Fig 1, 5C and ¶ [0030], [0063]) and evaluate certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image (the geographic location and orientation of vehicle when target area information was obtained by camera is analyzed to estimate a location of the detected traffic signal, followed by confidence analysis in the determined traffic signal information; Figs 1, 5B and ¶ [0031], [0038]-[0041], [0063]).
Regarding Claim 2, Ferguson et al teach the traffic signal information management system according to claim 1 (as described above), wherein, in the evaluation processing, the computer (vehicle computer system 710 controls vehicle systems, including computer vision system 746 as a part of the control system 706; Fig 7 and ¶ [0092], [0097], [0107]) is configured to: execute the region-of-interest calculation processing and the traffic signal image detection processing a plurality of times at different times (the traffic signal location is identified in multiple images, taken at different times based on frame rate; ¶ [0032]-[0033]); use a data acquired as a result of executing the region-of-interest calculation processing and the traffic signal image detection processing the plurality of times to calculate a degree of variation of the position of the traffic signal image with respect to the position of the region of interest (the position of the traffic signal sub-area 506 in the target area 502 is calculated and used for motion-corrected traffic signal positioning over images; ¶ [0033]-[0036]); and2Application Serial No.: 16/934,364Docket No.: 94361-59 (08TMCD15502PA) calculate an evaluation value that indicates the certainty of the traffic signal information from the degree of variation (a confidence analysis is performed in determining the traffic signal existence and subsequent state based on, in one aspect, the location of the signal; ¶ [0038]-[0041]).  
Regarding Claim 5, Ferguson et al teach the traffic signal information management system according to claim 1 (as described above), wherein the computer is further configured to execute, based on a result of evaluation by the evaluation processing, a database correction processing to correct a horizontal position, height or depth of the traffic signal in the traffic signal information (the traffic signal sub-area 502 is processed for identifying the relative motion position that can be corrected; ¶ [0034]-[0035], [0039]-[0041]).  
Regarding Claim 6, Ferguson et al teach the traffic signal information management system according to claim 5 (as described above), wherein the traffic signal information includes an arrangement of lights of the traffic signal (traffic signal information includes positioning of lights; ¶ [0038]), and wherein, in the database correction processing, the computer is configured, when the traffic signal image detected by the traffic signal image detection processing is not consistent with the arrangement of the lights in the traffic signal information, to correct, based on the traffic signal image, the arrangement of the lights in the traffic signal information (the traffic signal information of light color and position is processed along with the predicted position and traffic signal color status that may change as the vehicle approaches the traffic signal; ¶ [0038]-[0039]).  

Regarding Claim 7, Ferguson et al teach a server (server used to perform method 100 controlling vehicle 700; Figs 1, 7 and ¶ [0020]) comprising: a computer (vehicle computer system 710 controls vehicle systems, including computer vision system 746 as a part of the control system 706; Fig 7 and ¶ [0092], [0097], [0107]); and a storage device coupled to the computer (data storage 714 is coupled to computer system 710; Fig 7 and ¶ [0108]), the storage device including a traffic signal database (target signal information is stored in memory; ¶ [0028]) including traffic signal information that indicates a position of a traffic signal (target positions and states of traffic signals in expected locations is stored in computer memory and incorporated in analysis; ¶ [0037], [0041], [0054], [0109]), and wherein the computer (computer system 710 will execute instructions 716 using processor 712; Fig 7 and ¶ [0109]) is configured to: 3Application Serial No.: 16/934,364 Docket No.: 94361-59 (08TMCD15502PA)execute a region-of-interest calculation processing to calculate, based on position information of the vehicle and the traffic signal information, a region of interest in which a traffic signal is presumed to be present in an image imaged by the camera (a region of interest (target area 502) is determined based on area where traffic signals are likely to be detected including use of statistics of known traffic signal locations, analyzed using the image taken by the camera 734 of the vehicle 700 environment; Figs 1, 5A-5C, and ¶ [0024], [0062], [0085], [0090]); execute a traffic signal image detection processing to detect a traffic signal image included in the region of interest (a sub-area 506 within the target area 502 is additionally scanned for more precise traffic signal information; Figs 1, 5B and ¶ [0028], [0039], [0063]); and execute an evaluation processing to perform a comparison between a position of the region of interest calculated by the region-of-interest calculation processing and a position of the traffic signal image detected by the traffic signal image detection processing (the sub-area 506 is compared to the target area 502 to determine the traffic signal location within the sub-area or the larger target area 502; Fig 1, 5C and ¶ [0030], [0063]) and evaluate certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image (the geographic location and orientation of vehicle when target area information was obtained by camera is analyzed to estimate a location of the detected traffic signal, followed by confidence analysis in the determined traffic signal information; Figs 1, 5B and ¶ [0031], [0038]-[0041], [0063]).

Regarding Claim 8, Ferguson et al teach a method for evaluating traffic signal information (method for traffic signal information management using vehicle 700; Figs 1, 7 and ¶ [0020]-[0021]), the method comprising: obtaining a position of a region-of-interest in which a traffic signal is presumed to be present in an image imaged by a camera (camera 734, as part of sensor system 704, is mounted on vehicle 700 to capture images of the vehicle environment, including the target area 502, predicted to contain traffic signal(s); Figs 1, 7 and ¶ [0026], [0085], [0090]), which is calculated based on position information of the vehicle and traffic signal information that indicates a position of the traffic signal (step 102, a region of interest (target area 502) is determined based on area where traffic signals are likely to be detected including use of statistics of known traffic signal locations; Figs 1, 5A-5C and ¶ [0024], [0062]); obtaining a position of a traffic signal image in the region of interests (step 104, a sub-area 506 within the target area 502 is additionally scanned for more precise traffic signal information; Figs 1, 5B and ¶ [0028], [0039], [0063]); comparing the position of the region-of-interest and the position of the traffic signal image  (step 106, the sub-area 506 is compared to the target area 502 to determine the traffic signal location within the sub-area or the larger target area 502; Fig 1, 5C and ¶ [0030], [0063]); and evaluating certainty of the traffic signal information based on the comparison of the position of the region of interest in the image imaged by the camera and the position of the traffic signal image (steps 108, and 110, the geographic location and orientation of vehicle when target area information was obtained by camera is analyzed to estimate a location of the detected traffic signal, followed by confidence analysis in the determined traffic signal information; Figs 1, 5B and ¶ [0031], [0038]-[0041], [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al (US PG PUB 2013/0253754) in view of Ito (US PG PUB 2012/0249795).
Regarding Claim 3, Ferguson et al teaches the traffic signal information management system according to claim 2 (as described above), including the evaluation processing, using the computer (the computer system 710 will execute instructions 716 using processor 712 to compare the sub-area 506 to the target area 502 to determine the traffic signal location within the sub-area or the larger target area 502; Fig 1, 5C, 7 and ¶ [0030], [0063], [0109])
Ferguson et al does not teach to calculate the evaluation value from a margin between an outer border of the region of interest and an outer border of the traffic signal image when the degree of variation is lower than or equal to a designated value.  
Ito is analogous art pertinent to the problem address in this application and teaches to calculate the evaluation value from a margin between an outer border of the region of interest and an outer border of the traffic signal image when the degree of variation is lower than or equal to a designated value (the detection unit 201 identifies the border region of the traffic signal region of interest and the reference calculating unit 202 is used to calculate the moving averages of the green lamp pixel value and compared to a threshold; Figs 3A, 3B, 4A, 4B and ¶ [0042]-[0049].  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ferguson et al with Ito including to calculate the evaluation value from a margin between an outer border of the region of interest and an outer border of the traffic signal image when the degree of variation is lower than or equal to a designated value. By determining a moving difference variation between the region of interest and the traffic signal a precise recognition of the traffic signal display is achieved, thereby increasing effectiveness of the technology and increasing safety in its application, as recognized by Ito (¶ [0005]-[0006]).
Regarding Claim 4, Ferguson et al in combination with Ito teaches the traffic signal information management system according to claim 3 (as described above), wherein Ferguson et al further teaches in the region-of-interest calculation processing, the computer is configured (the computer system 710 will execute instructions 716 using processor 712; ¶ [0109]) to reduce, by a greater amount, a size of the region of interest calculated from the traffic signal information when the evaluation value assigned to the traffic signal information is higher (the target area 502 can change size based on the vehicle or environment conditions based on the traffic signal information as compared to the vehicle; ¶ [0025]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rovik et al (US 9834218) teaches a system and method for use in a vehicle to identify traffic signals when approaching an intersection to determine distance to stop.
	Ben Shalom et al (US 9365214) teaches a system and method for identifying traffic light signals with a particular attention paid to the turning lane with an arrow detection.
Zeng (US 8620032) teaches a method and system to determine the position of a vehicle with respect to a traffic signal in as identified in a region of interest.
Yamanoi et al (US 10339805) teaches a system and method for traffic light recognition including identifying the region of interest of the traffic light with respect to the camera imaging field of view.
Kojo (US PG PUB 2016/0054138) teaches a traffic signal apparatus and method to acquire and analyze data of a target traffic signal including extracting a region of interest to determine the traffic signal information.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667 

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667